In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved in International Packers, Limited v. United States (52 Cust. Ct. 518, Reap. Dec. 10724), the court found and held that constructed value, as defined in section 402(d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, is the proper basis for determining value of the canned meat exported from Argentina during the period January 1, 1959, through December 31,1959, and that such values per dozen tins, net packed, are the respective values shown as plaintiffs’ claimed values on schedule “B,” for the respective products and sizes of container described on the invoices, and as stated in the entries and recited in said schedule “B,” during those periods which correspond to the time of exportation of the canned meat covered by these appeals for reappraisement, said schedule “B,” being attached to and made a part of the decision.